Citation Nr: 0424586	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  02-05 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
secondary basis.

2.  Entitlement to an initial evaluation in excess of 40 
percent for a seizure disorder.

(The issue of whether the decision of August 1, 1984, wherein 
the Board of Veterans' Appeals (Board) denied entitlement to 
service connection for a seizure disorder should be reversed 
or revised on the basis of clear and unmistakable error (CUE) 
is addressed in a separate decision under a different docket 
number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The veteran appealed 
the August 2002 rating decision that assigned an initial 
evaluation of 40 percent for a seizure disorder and the 
September 2001 rating decision that denied service connection 
for hypertension as secondary to service-connected post-
traumatic stress disorder (PTSD).

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  38 U.S.C. 
§ 7111(e).  Thus, the issues of service connection for 
hypertension and the initial rating for a seizure disorder 
are decided separately as the appeal of these issues is 
brought from another agency of original jurisdiction and the 
Board exercises appellate jurisdiction in the matter.


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
establishes that hypertension is worsened by the service-
connected PTSD.

2.  On a facts found basis, the veteran is shown to have at 
least 1 major seizure in 3 months over the last year; or more 
than 10 minor seizures per week during the entire appeal 
period.


CONCLUSIONS OF LAW

1.  Hypertension is aggravated by service-connected PTSD .  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The criteria for an initial increased evaluation of 80 
percent for a seizure disorder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.124a, Diagnostic Code 8911 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Regarding hypertension, the extensive record of VA and 
private medical treatment shows no reference to hypertension 
prior to 1998.  VA records beginning in January 1998 mention 
hypertension and one examiner in June 1998 felt the stress 
with the veteran's medical condition might contribute in part 
to his elevated blood pressure or that it might be 
idiopathic.   

The Board granted service connection for PTSD in May 2000 and 
the RO assigned an effective date in August 1996 for service 
connection and a 50 percent evaluation.  In December 2000 the 
RO increased the initial evaluation for PTSD to 100 percent 
from September 1996.   The veteran used VA clinical reports 
noted above to support his claim for hypertension as 
secondary to PTSD that he filed in June 2000.

A VA clinical report in September 2000 noted he had not had 
seizures activity since September 1999.  VA clinical records 
in December 2000 and April 2001 reported that his seizures 
were stable with Dilantin.  A VA clinician reported in April 
2001 that the veteran likely had baseline idiopathic 
hypertension; however his PTSD and anxiety about his medical 
condition possibly contributed to elevated readings.  

According to the report the veteran's mental health provider 
agreed that his psychiatric condition may contribute to his 
hypertension.  Essentially the same assessment appeared in 
November 2001 and March 2002 reports.  The November 2001 
record noted seizures had been stable previously but were now 
more frequent, noting occurrences in June and September 2001.

In October 2001, KNM (initials), MD, noted that the veteran's 
blood pressure was still quite fluctuant and felt that his 
PTSD syndrome had accentuated his blood pressure but 
definitely was not the primary reason for it, but the 
psychological condition may have brought it out.

A neurology examiner reported in December 2001 that the 
veteran described "small" seizures that occurred two or 
three times a day and that a second, or major, seizure 
occurred about two times a year and in the current year he 
had one in June 2001, and another in September 2001.  The 
examiner felt the major seizures appeared under fair control 
with Dilantin.  

A VA examiner in June 2003 stated that the claims file had 
been reviewed.  The examiner felt that the veteran's 
hypertension diagnosed in 1998 was most likely idiopathic 
(essential) hypertension as in many other patients.  The 
examiner opined that it was not at least as likely as not 
caused by the service-connected PTSD, but that any kind of 
stress including the veteran's PTSD can aggravate the symptom 
of hypertension as well as make it difficult to control. 

Regarding the veteran's seizure disorder, VA clinical records 
dated in 1996 note he had seizures eight times a year.  At a 
RO hearing in 1997, he reported that his last major "blow 
out" had been late in 1996, and he described recurring mild 
seizures (transcript 7-8).  

In August 2000, GRB, MD, reported that the veteran's last 
seizure had been in November 1996, but described another 
episode that occurred in February 2000 which included 
sensation of a metallic taste.  The physician felt the 
veteran suffered from a major motor seizure disorder.  



A VA examiner in October 2000 noted that the generalized 
seizure in late 1996 was the first major seizure since late 
in 1980, and that the last seizure early in 2000 was a mild 
one.  The VA examiner in December 2000 noted the seizure 
described as having manifested by a metallic taste was 
characteristic of a partial complex seizure with or without 
secondary generalization.

The record was supplemented with a detailed seizure log from 
December 2001 through January 2004 prepared by the veteran's 
spouse, a nurse, who recorded 4 generalized seizures through 
August 2002, another generalized seizure in October 2002 and 
two generalized seizures for the period from November 2003 to 
January 2004.  The references in the contemporaneous VA 
clinical records are essentially consistent with the seizure 
log.  A March 2004 clinical record entry noted the veteran 
had mostly petit mal seizures but also two episodes of grand 
mal.


Criteria

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(2003); Francisco v. Brown, 7 Vet. App. 55 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Epilepsy, grand mal, is to be rated under the general rating 
formula for major seizures.  38 C.F.R. § 4.124a; Diagnostic 
Code 8910.

Epilepsy, petit mal, is to be rated under the general rating 
formula for minor seizures.  38 C.F.R. § 4.124a; Diagnostic 
Code 8911.

Note (1): A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.

Note (2): A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).

The generalized rating formula for major and minor epileptic 
seizures is as follows:

Averaging at least 1 major seizure per month over the last 
year...................100%;

Averaging at least 1 major seizure in 3 months over the last 
year; or more than 10 
minor seizures per week.................80%;

Averaging at least 1 major seizure in 4 months over the last 
year; or 9-10 
minor seizures per 
week.........................................................
........................60%;

At least 1 major seizure in the last 6 months or 2 in the 
last year; or
Averaging at least 5 to 8 minor seizures weekly                                            
40%;


At least 1 major seizure in the last 2 years; or at least 2 
minor seizures 
in the last 6 
months.......................................................
..................................20%;

A confirmed diagnosis of epilepsy with a history of 
seizures........................10%.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
service connection for hypertension as secondary to service-
connected PTSD and the initial evaluation for a seizure 
disorder has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing what is 
essentially a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has claimed service connection for hypertension 
as secondary to his service-connected PTSD.  The Board 
reiterates the basic requirements for prevailing on a claim 
for secondary service connection.  In this regard, service 
connection may be granted for a disorder which is proximately 
due to, the result of, or aggravated by a service-connected 
disability.

As the veteran's claim of entitlement to service connection 
is predicated on a secondary basis, his service medical 
records which are in any event negative for hypertension are 
not applicable.  The post service medical evidence of record 
shows that medical examiners opined that the cause of 
hypertension was not secondary to service-connected PTSD.  
However, the VA treating physician, a VA examiner in June 
2003 and a private physician have opined with sufficient 
clarity that the service-connected PTSD is aggravating 
hypertension.  

While the probative and competent medical evidence of record 
establishes that hypertension is not directly secondary to 
the service-connected PTSD, other probative and competent 
medical evidence of record establishes with sufficient 
clarity that the service-connected PTSD aggravates 
hypertension, through elevating the blood pressure and making 
it more difficult to control thereby warranting entitlement 
to a grant of entitlement to service connection of 
hypertension on a secondary basis.  38 C.F.R. § 3.310(a); 
Allen, supra.

Seizure Disorder: Initial Evaluation

The Board's review of the evidentiary record discloses that 
on average, the veteran essentially has been reported to have 
suffered at least 10 minor seizures a week, but that he has 
not approached at least one major seizure a month on average 
at any time.  The RO has assigned a 40 percent evaluation as 
most closely reflecting the frequency of the veteran's 
seizures with application of the general formula for rating 
major seizure activity.  The veteran's description of the 
frequency of his seizures does model the rating formula, with 
the minor seizure predominating.  

His major seizures have been erratic, but as noted in the 
record, they have been rather infrequent.  The seizure log is 
the best evidence for evaluating the seizure disorder and the 
Board believes it is appropriate to assign a similar pattern 
of minor seizure activity during the earlier period from the 
initial grant of service connection.  Thus, it is reasonable 
to find on a facts found basis that the veteran experienced 
at least 10 minor seizures a week for the entire appeal 
period.  

The current 40 percent evaluation contemplates an average of 
at least 5 to 8 minor seizures weekly, but the record viewed 
liberally more nearly approximates the 80 percent rating 
based on the weekly frequency of minor seizures.  

Thus, the Board is of the opinion that the current 40 percent 
evaluation does not adequately reflect the overall frequency 
of the seizures as reported by the veteran himself and 
reasonably inferred from the record.  On a facts found basis, 
the 80 percent evaluation would more properly classify the 
severity of the appellant's seizure disorder.  38 C.F.R. 
§ 4.7.  The Board has given its reasons for not applying 
"staged" ratings as provided for in Fenderson, supra.

The veteran is entitled to the benefit of the doubt where as 
here the evidence is in approximate balance and does not 
preponderate the evidence is against the claim for an 
increased initial evaluation for his seizure disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

The CAVC has held that the Board is not precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
did not provide the veteran the criteria for assignment of an 
extraschedular evaluation in the Statement of the Case and 
did not actually discuss the provisions in the initial rating 
of his claim.

The Board notes that the veteran has been given sufficient 
opportunity to argue his claim for an initial increased 
evaluation, as well as to submit evidence in support thereof.  
Entitlement to an extraschedular evaluation is inherent in 
the basic claim for increased schedular evaluation, as the 
Board notes currently and discussed earlier, every 
opportunity has been given the veteran to support his claim 
for an increased evaluation.  He has been advised of the 
criteria relating thereto, and his arguments have of course 
alluded to the occupational difficulties inherent in one with 
a seizure disorder.

Accordingly, while the RO did not provide the specific 
criteria for a grant of increased evaluation on an 
extraschedular basis, nor discuss this matter, there is no 
prejudice to the veteran in addressing this issue at this 
time in view of the more than adequate preparation of his 
case for appellate review, and the arguments and evidence 
presented on appeal.  VAOPGCPREC 6-96.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard the 
Board notes that while the veteran is in receipt of a 100 
percent schedular evaluation for PTSD, the rating schedule is 
clearly adequate for rating the seizure disability as the 
disability picture neatly fits into the highest evaluation he 
can receive for a disability characterized by predominantly 
minor seizure activity.

Thus, the schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
seizure disorder.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is granted.

Entitlement to an initial increased evaluation of 80 percent 
for a seizure disorder is granted, subject to the regulations 
governing the payment of monetary awards.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



